PER CURIAM.
This appeal is taken from judgments and sentences entered pursuant to a no contest plea to three charges. The only error which we find is that the written sentence in Case No. 90-1999-CF (20 years) does not conform to the sentence orally pronounced for that charge (10 years).
We remand for correction of the written sentencing order, at which appellant need not be present. In all other respects the judgments and sentences are affirmed.
FRANK, A.C.J., and PATTERSON and ALTENBERND, JJ., concur.